             Case 7:20-cv-00763-CS Document 7 Filed 06/19/20 Page 1 of 3
                                                                         1301 Avenue of the Americas
                                                                         25th Floor
                                                                         New York, NY 10019

                                                                         646.927.5500 main
                                                                         646.927.5599 fax



                                                                        August T. Horvath
                                                                        646-927-5544
June 19, 2020


Via ECF
Honorable Cathy Seibel, U.S.D.J.
U.S. District Court for the Southern District of New York
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, NY 10601-4150

        Re:         Twohig v. Shop-Rite Supermarkets, Inc., Case No. 7:20-cv-00763-CS

Dear Judge Seibel:

       We represent defendant Shop-Rite Supermarkets (“Shop-Rite”), which intends to move
to dismiss the Complaint (Dkt. 1) in this matter under Rule 12(b)(6). We write to request a pre-
motion conference regarding Shop-Rite’s intended motion and briefly state here the grounds for
the motion.

I.      The “Vanilla” Labeling Is Not Plausibly Deceptive to Reasonable Consumers

         Shop-Rite sells organic soy milk under its store brand, Wholesome Pantry. Plaintiff
alleges that Shop-Rite, by designating the soy milk with the characterizing flavor “vanilla,” is
not only making a claim about how the beverage tastes, but also making an implied claim that
all of the vanilla taste of the products comes from vanilla bean extract. Dkt. 1 ¶ 101. To prove
conduct is materially misleading as required under General Business Law §§ 349 and 350, a
plaintiff must demonstrate that “a reasonable consumer acting reasonably under the
circumstances” would be misled. Orlander v. Staples, Inc., 802 F.3d 289, 300 (2d Cir. 2015).
A court may determine as a matter of law that an allegedly deceptive practice would not have
misled a reasonable consumer. See Fink v. Time Warner Cable, 714 F.3d 739, 741 (2d Cir.
2013). Courts in this Circuit dismiss challenges to advertising claims where the challenged
marketing claims would not deceive reasonable consumers. See, e.g., Melendez v. ONE Brands,
LLC, No. 18-cv-6650-CBA (E.D.N.Y. March 16, 2020); Sarr v. BEF Foods, No. 18-cv-6409-
ARR, 2020 U.S. Dist. LEXIS 25594 (E.D.N.Y. Feb. 13, 2020); Campbell-Clark v. Blue
Diamond Growers, No. 1:18-cv-5577-WFK (E.D.N.Y. Dec. 17, 2019). This Complaint should
be dismissed, as a matter of law, on the basis that no reasonable consumer would interpret the
“vanilla” flavor designator on Shop-Rite’s soy milk as a claim that all of the product’s vanilla
taste must come from vanilla bean extract.




 ATTORNEYS AT LAW                                 BOSTON | NEW YORK | PARIS | WASHINGTON | FOLEYHOAG.COM


B5059074.1
          Case 7:20-cv-00763-CS Document 7 Filed 06/19/20 Page 2 of 3
Honorable Cathy Seibel, U.S.D.J.
June 19, 2020
Page 2

II.     Plaintiff’s Attempt to Enforce His Interpretation of Federal Food Regulations Is
        Implicitly Preempted

        The Complaint is almost entirely concerned with the alleged non-compliance of Shop-
Rite’s packaging and labeling with the Food, Drug and Cosmetic Act (FDCA). Purported non-
compliance with these regulations is proffered as the only basis for the allegation that the soy
milk’s labeling is purportedly deceptive to consumers. The Complaint is Plaintiff’s attempt
privately to enforce the FDCA, filed because Plaintiff’s counsel believes it has spotted a
technical violation of FDA regulations. But Plaintiff is not the FDA, and is neither competent
to interpret FDA regulations nor empowered to enforce them.

         The right to enforce the FDCA rests exclusively with the Food and Drug Administration.
See 21 U.S.C. § 337(a); PDK Labs, Inc. v. Friedlander, 103 F.3d 1105, 1113 (2d Cir. 1997)
(there can be no private cause of action if a plaintiff's “true goal is to privately enforce alleged
violations of the FDCA”); Verzani v. Costco Wholesale Corp., No. 09-cv-2117, 2010 WL
3911499 (S.D.N.Y. Sept. 28, 2010) (“The FDCA lacks a private right of action and therefore [a
plaintiff] cannot rely on it for purposes of asserting a state-law consumer claim under G.B.L.
§ 349”), aff’d, 432 Fed. Appx. 29 (2d Cir. 2011). This is a case where “a plaintiff's true purpose
is to enforce federal regulations, masquerading as a state-law claim.” In re Trader Joe's Tuna
Litig., 289 F. Supp. 3d 1074, 1086 (S.D. Cal. 2017) (dismissing New York G.B.L. §§ 349-350
claims). Conclusory allegations aside, no basis other than FDCA non-compliance is alleged for
any deception in the labeling of the ice cream products.

III.    Plaintiff’s Claims Are Expressly Preempted

         Plaintiff not only seeks to enforce FDCA regulations, but also misinterprets those
regulations. First, 21 C.F.R. § 101.22(h)(1) provides that any “[s]pice, natural flavor, and
artificial flavor may be declared as ‘spice,’ ‘natural flavor,’ or ‘artificial flavor’” in the
statement of ingredients. Because the Product is flavored with natural flavors derived from the
vanilla bean, both the principal display panel and ingredient list are compliant with federal
regulations. Because Shop-Rite’s labeling practices for the Product comply with FDA
regulations, Plaintiff’s claims attempting to impose labeling requirements not identical to those
regulations are expressly preempted. Casey v. Odwalla, Inc., 338 F. Supp. 3d 284, 296
(S.D.N.Y. 2018) (“[I]f a product’s packaging does not run afoul of federal law governing food
labeling, no state law claim for consumer deception will lie.”).

IV.     The Court Has No Personal Jurisdiction Over the Out-of-State Class Members and
        Should Dismiss Their Claims

        The Complaint lists one named class representative, a New York resident, but purports
to represent a nationwide class and 50 subclasses, all under New York’s General Business Law
§§ 349-350. Dkt. 1 ¶¶ 129, 135. No representative plaintiff is identified for 49 of the states.
Shop-Rite is admitted to be a New Jersey corporation with its principal place of business in
New Jersey. Id. ¶ 130. No connection between the injuries of the out-of-state class members
and this State or District is alleged. Under Bristol-Myers Squibb Co. v. Superior Court of
California, San Francisco County, 137 S. Ct. 1773, 198 L. Ed. 2d 395 (2017), a New York
court would lack personal jurisdiction over Shop-Rite as to claims brought on behalf of
plaintiffs who are neither New York residents nor suffered their alleged injuries in New York.


B5059074.1
          Case 7:20-cv-00763-CS Document 7 Filed 06/19/20 Page 3 of 3
Honorable Cathy Seibel, U.S.D.J.
June 19, 2020
Page 3

Courts in this District have ruled that the logic of Bristol-Myers applies also to U.S. District
Courts adjudicating class actions brought under state laws. See Gonzalez v. Costco Wholesale
Corp., No. 16-CV-2590-NGG-JO, 2018 U.S. Dist. LEXIS 171000, at *18 (E.D.N.Y. Sep. 29,
2018).

V.      Plaintiff Does Not Have Standing to Seek Injunctive Relief

         Plaintiff lacks standing to seek preliminary or permanent injunctive relief because he
fails to allege any likelihood that he will be deceived in the future by the challenged
representations, and thus, fails to demonstrate any likelihood of continuing or future injury. See
Davis, 297 F. Supp. 3d at 338-339; Nicosia v. Amazon.com, Inc., 834 F.3d 220, 239 (2d Cir.
2016).

VI.     The Elements of Fraud, Negligent Misrepresentation, Warranty, and Unjust
        Enrichment Are Not Pled or Supported with Factual Allegations

         Plaintiff’s fraud claim should be dismissed because he has not alleged facts that “give
rise to a strong inference of fraudulent intent,” Campaniello Imports, Ltd. V. Saporiti Italia
S.p.A., 117 F.3d 655, 663 (2d Cir. 1997), by pleading facts to show that Shop-Rite either had
“both motive and opportunity to commit fraud” or “strong circumstantial evidence of conscious
misbehavior or recklessness.” Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir.
1994). Plaintiff’s negligent misrepresentation claim should be dismissed because, under New
York common law, this cause of action requires a special relationship of trust to exist between
the parties, and is not applicable to an arm’s-length commercial transaction. Kimmell v.
Schaefer, 89 N.Y.2d 257, 263 (1996). Plaintiff’s express warranty claim must be dismissed
because no expressly false statement, but only implied misrepresentations, are alleged, and
because Plaintiff did not provide timely notice of the alleged breach. Colella v. Atkins
Nutritionals, Inc., 348 F. Supp. 3d 120, 143 (E.D.N.Y. 2018). His claim for breach of implied
warranty of merchantability must be dismissed because there is no allegation that the product is
not merchantable and fit for its intended use. The unjust enrichment claim should be dismissed
because it is duplicative of the false advertising claims. An unjust enrichment claim is not
available where it merely duplicates a contract or tort claim, which has been held to include
GBL false-advertising claims. See Reyes, 2019 U.S. Dist. LEXIS 125971 at *15 (dismissing
unjust enrichment claim that was duplicative of GBL claims); Weisblum, 88 F. Supp. 3d at 296-
97 (same); Bowring v. Sapporo U.S.A. Inc., 234 F. Supp. 3d 386, 392 (E.D.N.Y. 2017) (same).

                                             Respectfully submitted,


                                             August T. Horvath




B5059074.1
